DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
This communication is in response to the Amendments and Arguments filed on   12/09/2021. 
Claims 1-5, 8, 9, 11-16, and 18-24 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 12, Applicant asserts on pg 8 that Mittal is silent on the one function being associated with Mandarin and the target information being played if no instruction is received after a preset time. Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any 
Applicant further asserts on pgs 8-9 that Mittal does not teach that at least one function to be searched comprises audio or music when the playback function is audio playback, or encyclopedia or video when the playback function is video playback. The Examiner respectfully disagrees with this assertion. Mittal teaches that, when a device has an associated domain, such as music, for a device that has a music playing application (10:58-62), and the query implicates music, the system will use a grammar model for music and identify a potential domain that may relate to the query, such as music (8:38-51),(9:1-11). Thus, a device that has a music playing capability will specifically search a music domain when the query suggests an intent related to music.
In the remaining arguments for the dependent claims, Applicant asserts that the additional references of the prior rejection of record do not cure the deficiencies of Mittal, which is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see new mappings for more detail with regard to these features.
Hence, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al. (US Patent No. 10489393), hereinafter Mittal, in view of Lee (U.S. PG Pub No. 2004/0215465), hereinafter Lee, and further in view of Hill et al. (U.S. PG Pub No. 2018/0299289), hereinafter Hill.

Regarding claims 1 and 12, Mittal teaches
(claim 1) An information processing method, comprising (the present system offers a method for answering user questions, i.e. method (21:41-42)):
(claim 12) An information processing apparatus (a device, i.e. apparatus, that may be used with the described system (22:30-31)), comprising:
(claim 12) a processor and a memory, 10wherein the memory is configured to store computer executable instructions (the device may include one or more processors, and a memory that stores instructions for the device, that can be processed by the CPU, i.e. computer executable instructions (22:42-59)); and
the processor is configured to execute the computer executable instructions to (the CPU processes computer-readable instructions, i.e. execute the computer executable instructions (22:42-50)):

performing speech recognition processing on a received target speech signal to obtain a 5speech recognition result (a user may speech an utterance to a local device, i.e. received target speech signal, and the audio data is processed by ASR to obtain text, i.e. performing speech recognition processing…to obtain a speech recognition result (4:5-11));
 (claim 1) searching for information whose matching degree with the speech recognition result is greater than a preset threshold and setting the information as target information if the speech recognition result is not matched to any information (feature data extracted from the question text, i.e. speech recognition result (4:8-11),(19:1-2), may be used with data indexes to identify text segments as potential answers to the question, i.e. searching for information (19:16-18), and potential answers are filtered, such as by assigning a score to each potential answer where the system removes potential answers with scores below a threshold, i.e. matching degree…is greater than a preset threshold (19:27-32,49-52), followed by a further filtering where the output of the ranking may include an ordered list of the top potential answers or the text segment of the top scoring answer, i.e. setting the information as target information if the speech recognition result is not matched to any information (19:62-65),(20:10-13)), wherein the searching for information whose matching degree with the speech recognition result is greater than a preset threshold and setting the information as target information if the speech recognition result is not matched to any information comprises:
determining at least one function to be searched according to a playback function of a user terminal (the named entity recognition module receives a query and identifies potential domains that relate to the received query, i.e. determining at least one function to be searched, where domains are associated with specific devices, such as music, telephony, calendar, contact lists, and device-specific communications, but not video, such as a device that has no display, i.e. searched according to a playback function of a user terminal (8:38-51),(23:13-42), where data indexes are referenced by a system to answer a user’s question, and the data index may be a domain specific data source, such as a music domain (14:42-60)),..., and the at least one function to be searched comprises at least one of audio and music when the playback function is audio playback, or at least one of encyclopedia and video when the playback function is video playback (when a device has an associated domain such as music for a device that has a music playing application, i.e. playback function is audio playback (10:58-62), and the query implicates music, the system will use a grammar model for music and identify a potential domain that may relate to the query, such as music, i.e. the at least one function to be searched comprises at least one of ... music when the playback function is audio playback (8:38-51),(9:1-11)); and
 searching in the at least one function to be searched for information whose matching degree with the speech recognition result is greater than a preset threshold and setting the information as the target information (feature data extracted from the question text, i.e. speech recognition result (4:8-11),(19:1-2), may be ; and
notifying a user of the user terminal about the target information using the playback function (the system may formulate answer data using the top ranked answer, i.e. target information, which is output to the local device, i.e. user terminal, as TTS audio data, i.e. notifying a user (20:19-22), where the device may be speech controlled but not have a display, or may have a display and audio capability, i.e. using the playback function (8:38-51),(23:13-42)). 
While Mittal provides searching of different domains based on query intent, Mittal does not specifically teach that any of the domains are associated with Mandarin, and thus does not teach
wherein the at least one function to be searched is associated with Mandarin....
Lee, however, teaches wherein the at least one function to be searched is associated with Mandarin... (Mandarin speech information content features, such as keywords, i.e. associated with Mandarin, can be used to retrieve information records in . 
Mittal and Lee are analogous art because they are from a similar field of endeavor in facilitating speech queries. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the searching of different domains based on query intent teachings of Mittal with the specific use of Mandarin speech information content features to represent information records as taught by Lee. The motivation to do so would have been to achieve a predictable result of enabling the retrieval of databases using keywords (Lee [0004:1-13]).
While Mittal in view of Lee provides outputting answer data to a user, Mittal in view of Lee does not specifically teach playing the information after a preset time, and thus does not teach
playing the target information for the user if no instruction is received after a preset time period expires.
Hill, however, teaches playing the target information for the user if no instruction is received after a preset time period expires (the device may provide an audio and/or display output to present a notification to a user, such as a text message, email, or alert notification, i.e. target information, and, if the user does not provide any instructions, i.e. no instruction is received, such as after the system has waited for 10 seconds, i.e. after a preset time period expires, the device may display the message, where output can also be audio, i.e. playing the target information for the user Fig. 26A,[0153:1-34]).


Regarding claims 2 and 13, Mittal in view of Lee and Hill teaches claims 1 and 12, and Mittal further teaches
extracting a keyword in the speech recognition result (feature data extracted from the question text, i.e. extracting…speech recognition result (4:8-11),(19:1-2), may include keywords (19:7-12)); and
searching for information whose matching degree with the keyword is greater than the 15preset threshold and setting the information as the target information (feature data extracted from the question text, such as keywords, i.e. keyword (4:8-11),(19:1-2), may be used with data indexes to identify text segments as potential answers to the question, i.e. searching for information (19:16-18), and potential answers are filtered, such as by assigning a score to each potential answer where the system removes potential answers with scores below a threshold, i.e. matching degree…is greater than a preset threshold (19:27-32,49-52), followed by a further filtering where the output of the ranking may include an ordered list of the top potential .  

Regarding claims 3 and 14, Mittal in view of Lee and Hill teaches claims 2 and 13, and Mittal further teaches
searching in different functions for information whose matching degree with the 20keyword is greater than the preset threshold and setting the information as a first result (feature data extracted from the question text, such as keywords, i.e. keyword (4:8-11),(19:1-2), may be used with data indexes to identify text segments as potential answers to the question, i.e. searching for information (19:16-18), where multiple data indexes may be created, where the data indexes are configured by domain, knowledge area, or another organization scheme, i.e. different functions (14:42-67), and potential answers are filtered, such as by assigning a score to each potential answer where the system removes potential answers with scores below a threshold, i.e. matching degree…is greater than a preset threshold (19:27-32,49-52), where the filtered results are further processed, i.e. setting the information as a first result (19:62-65)); and
determining, in the first result, a preset quantity of information as the target information according to a matching degree (the filtered potential answers, i.e. first result, are further ranked to determine the most suitable answer, where the ranking can use a classifier to make a ranking decision, i.e. according to a matching degree (19:62-67),(20:1-12), and the output of the ranking, i.e. target information, may be the text .  

Regarding claims 4 and 15, Mittal in view of Lee and Hill teaches claims 3 and 14, and Mittal further teaches
25determining, in the first result, information with a highest matching degree as the target information (the filtered potential answers, i.e. first result, are further ranked to determine the most suitable answer, where the ranking can use a classifier to make a ranking decision, i.e. according to a matching degree (19:62-67),(20:1-12), and the output of the ranking, i.e. target information, may be the text segment of the top scoring answer, i.e. determining…information with the highest matching degree (20:10-13)).  

Regarding claims 5 and 16, Mittal in view of Lee and Hill teaches claims 2 and 13, and Mittal further teaches
21determining a function to be searched according to the keyword (the system may create multiple data indexes, where the data indexes are configured by domain, knowledge area, or another organization scheme, i.e. functions (14:42-67), and feature data is extracted from the question text, such as keywords, i.e. keyword (4:8-11),(19:1-2), where the system may determine which data index is likely to obtain an answer to the question, i.e. determining a function to be searched, by comparing feature data to particular data indexes, i.e. according to the keyword (4:19-24));
searching, in the function to be searched, for information whose matching degree with the keyword is greater than the preset threshold and setting the information as a second result (feature data extracted from the question text, such as keywords, i.e. keyword (4:8-11),(19:1-2), may be used with data indexes to identify text segments as potential answers to the question, where the system may obtain possible answers from the data index, i.e. searching, in the function to be searched, for information (4:8-11),(19:16-18), and potential answers are filtered, such as by assigning a score to each potential answer where the system removes potential answers with scores below a threshold, i.e. matching degree…is greater than a preset threshold (19:27-32,49-52), where the filtered results are further processed, i.e. setting the information as a second result (19:62-65)); and
5determining, in the second result, information with a highest matching degree as the target information (the filtered potential answers, i.e. second result, are further ranked to determine the most suitable answer, where the ranking can use a classifier to make a ranking decision, i.e. according to a matching degree (19:62-67),(20:1-12), and the output of the ranking, i.e. target information, may be the text segment of the top scoring answer, i.e. determining…information with the highest matching degree (20:10-13)).  

Regarding claims 8 and 18, Mittal in view of Lee and Hill teaches claims 2 and 12, and Mittal further teaches
determining at least one function to be searched according to (claim 8)the/(claim 18)a keyword (the system may create multiple data indexes, where the ;
searching in the at least one function to be searched for information whose matching degree with the keyword is greater than the preset threshold and setting the information as a 25third result (feature data extracted from the question text, such as keywords, i.e. keyword (4:8-11),(19:1-2), may be used with data indexes to identify text segments as potential answers to the question, where the system may obtain possible answers from the data index, i.e. searching in the at least one function to be searched, for information (4:8-11),(19:16-18), and potential answers are filtered, such as by assigning a score to each potential answer where the system removes potential answers with scores below a threshold, i.e. matching degree…is greater than a preset threshold (19:27-32,49-52), where the filtered results are further processed, i.e. setting the information as a third result (19:62-65)); and
determining, in the third result, a preset quantity of information as the target information according to a matching degree (the filtered potential answers, i.e. third result, are further ranked to determine the most suitable answer, where the ranking can use a classifier to make a ranking decision, i.e. according to a matching degree (19:62-67),(20:1-12), and the output of the ranking, i.e. target information, may .  

Regarding claims 9 and 19, Mittal in view of Lee and Hill teaches claims 3 and 13, and Hill further teaches
displaying the target information for the user through a display device (the device can provide information via a display of the device, i.e. displaying ...through a display device, where the information is in response to a user query, i.e. target information [0112]).  
Where the motivation to combine is the same as previously presented.

Regarding claim 11, Mittal in view of Lee and Hill teaches claim 1, and Hill further teaches
receiving a playback instruction from the user, the playback instruction being used to specify target information to be played (the device may present a notification to the user, i.e. target information, and the user may instruct the device or press an action button, i.e. receiving a playback instruction from the user, that instructs the device to play the message associated with the notification, i.e. playback instruction being used to specify target information to be played [0153:17-31]); and
 playing the target information corresponding to the playback instruction (the device can provide an audio and display output, i.e. playing, including the message instructed to be played, i.e. target information corresponding to the playback instruction [0153:17-34]).  


Regarding claim 20, Mittal in view of Lee and Hill teaches claim 1, and Mittal further teaches 
A non-transitory computer readable storage medium, storing thereon computer executable instructions that, when being executed by a processor, causes the method…30to be implemented (a non-transitory computer readable storage medium comprising instructions, i.e. storing thereon computer executable instructions, that cause a computer or other device, which includes a processor, to perform processes, i.e. executed by a processor, causes the method…to be implemented (22:30-31,42-46),(25:55-61)). 

Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittal, in view of Lee, in view of Hill, and further in view of Beal et al. (U.S. Patent No. 9721570), hereinafter Beal.

Regarding claims 21 and 23, Mittal in view of Lee and Hill teaches claims 1 and 12, and Mittal further teaches
formulating a … text comprising the target information (the text segment of the top scoring answer, i.e. target information (19:62-65),(20:10-13), may be used by the system to formulate answer data, i.e. formulate a text (20:19-22)); and
playing the … text using text-to-speech (TTS) to the user (the top ranked answer, i.e. text, is output to the local device of the user, i.e. to the user, as TTS audio data, i.e. playing…using TTS (20:19-22)).
While Mittal in view of Lee and Hill provides the output of text including the answer to a user, Mittal in view of Lee and Hill does not specifically teach that the output is in the form of a question, or receiving feedback from the user based on confidence, and thus does not teach
formulating a question text …; and
playing the question text …; and
obtaining feedback from the user on a confidence of the target information.  
Beal, however, teaches formulating a question text… (the dialog component takes a ranked list of intents and determines to engage in dialog to ensure which choice the user would prefer by outputting a question (6:32-45), there the information is provided as a question to a rendering engine, i.e. formulating a question, which further provides the directive to a text-to-speech engine, i.e. question text (14:40-46));
playing the question text… (the dialog component asks the user the question through a TTS engine, i.e. playing the question text (6:32-45),(14:40-46)); and
obtaining feedback from the user on a confidence of the target information (the user provides an audio response to the capturing device, i.e. obtaining feedback from the user, where the answer identifies the option associated with the user’s intent, i.e. target information (6:33:65), which could not be automatically determined by the .  
Mittal, Lee, Hill, and Beal are analogous art because they are from a similar field of endeavor in providing information to users through speech dialog with a device. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the output of text including the answer to a user teachings of Mittal, as modified by Lee and Hill, with the use of questions to obtain feedback from a user as taught by Beal. The motivation to do so would have been to achieve a predictable result of enabling the system to properly act in response to a user’s request (Beal (6:16-45)).

Claim(s) 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittal, in view of Lee, in view of Hill, and further in view of Gruber et al. (U.S. PG Pub No. 2014/0365216), hereinafter Gruber.

Regarding claims 22 and 24, Mittal in view of Lee and Hill teaches claims 1 and 12.
While Mittal in view of Lee and Hill provides the use of speech recognition, Mittal in view of Lee and Hill does not specifically teach that there are errors in the recognition result, and thus does not teach
the speech recognition result comprises at least one semantic error due to accent of the user.  
the speech recognition result comprises at least one semantic error due to accent of the user (the STT processor might select, i.e. speech recognition result, the wrong word, such as detecting the word ‘potato’ when the user said ‘tomato’, i.e. at least one semantic error, which is likely due to a user’s pronunciation of a word, which can include an accent, i.e. accent of the user, and errors can be indicated by a user selecting an option indicating an error has occurred [0007:1-9],[0140]).  
Mittal, Lee, Hill, and Gruber are analogous art because they are from a similar field of endeavor in processing speech input to respond to a user’s request. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of speech recognition teachings of Mittal, as modified by Lee and Hill, with the handling of incorrect word selection by an STT processor based on a user’s pronunciation as taught by Gruber. The motivation to do so would have been to achieve a predictable result of enabling a user to ensure the desired action is being taken, such as calling the correct individual (Gruber [0140],[0150]).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659   

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659